Carro, J. (dissenting).
While I agree with Justice Kupferman that the original order directing plaintiff to pay rent as well as $100 per week in pendente lite support is contrary to the intent of section 236 of the Domestic Relations Law. I cannot ignore the fact that plaintiff has made no attempt to pay any of the support, nor has he, as pointed to by the majority, made any effort to perfect his appeal from that order. While the record is murky as to the financial abilities of each, I cannot believe that defendant is now somewhat less employable than she was three years ago on the date of their marriage. I would, accordingly, modify to the extent of eliminating plaintiff’s obligation to pay rent past the date when defendant locked him out of the apartment, but leave intact the $100 per week in support and grant plaintiff’s motion for a trial preference. Although plaintiff handled this matter in a procedurally amateur fashion, leaving the orders below untouched does nothing to encourage defendant to proceed to trial. That forum, in my opinion, is the only place where all the facts can be examined and a fully equitable resolution had.